IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00169-CV

PEGGY BLAKELY,
                                                           Appellant
v.

WELLS FARGO BANK NA, A NATIONAL
BANKING ASSOCIATION AS TRUSTEE, ETC.,
JUSTICE OF THE PEACE PRECINCT 4 PLACE 1,
ETC., QUILLING SELANDER CUMMISKEY
AND LOWNDS AND JAMES WORTMAN, ETC.,
                                       Appellees


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 80604


                          MEMORANDUM OPINION


      Peggy Blakely attempts to appeal the trial court’s denial of her request for a

temporary restraining order. The Clerk of this Court notified Blakely by letter that the

appeal was subject to dismissal because it appeared there is no right to appeal this type

of interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008)

(list of appealable interlocutory orders). The Clerk further warned Blakely that the
Court would dismiss the appeal unless, within 21 days of the date of this letter, a

response was filed showing grounds for continuing the appeal.               Blakely has not

responded to the Clerk’s letter.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 9, 2010
[CV06]




Blakely v. Well Fargo Bank, N.A.                                                      Page 2